Citation Nr: 0501743	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-19 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right knee injury, with degenerative joint disease, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1977 to March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).  

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

It appears that the last VA examination of the right knee for 
rating purposes was in July 2002.  In a December 2003 letter, 
the veteran indicated that the symptomatology associated with 
his right knee condition had worsened to the point that he 
was constantly using a knee brace and dragging his leg.  He 
also stated that the claims file was not reviewed by the 
examiner in connection with the July 2002 examination. 

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).  Moreover, in order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). 

The Board also notes that separate ratings may be assigned 
for knee disability under Diagnostic Codes 5257 for recurrent 
subluxation or lateral instability, and under 5003 and 
appropriate range of motion codes where there is X-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability.  See generally VAOPGCPREC 23-97 and 
VAOPGCREC 9-98.  In view of the veteran's complaints, 
consideration should be given to the possibility of separate 
ratings for the service-connected right knee disability.  

The veteran is hereby informed of the need to submit all 
pertinent evidence he may have in his possession.  

Accordingly, this matter is remanded for the following:  

1.  The RO should schedule the veteran 
for a VA examination of his right knee to 
determine the nature and severity of his 
service-connected residuals of a right 
knee injury, to include degenerative 
joint disease.  The claims folder should 
be made available to the examiner for 
review.  The examiner should clearly 
report range of motion (in degrees) as 
well as the point (in degrees) where pain 
is elicited.  The examiner should also 
report whether there is additional 
functional loss due to weakness, fatigue, 
and/or incoordination.  The examiner 
should also clearly report whether there 
is evidence of recurrent subluxation or 
lateral instability and, if so, whether 
it is slight, moderate, or severe. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating is warranted 
Diagnostic Codes for arthritis and 
limitation of motion as well as whether a 
separate rating is warranted under 
Diagnostic Code 5257.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



